Citation Nr: 0906305	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-25  048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip 
disability claimed as secondary to service connected low back 
and right femur disabilities.  

2.  Entitlement to service connection for left hip disability 
claimed as secondary to service connected low back and right 
femur disabilities.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for a lumbar spine disability.  

4.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a fracture of the right femur.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.Horrigan 


INTRODUCTION

The Veteran had periods of active service from February 1963 
to February 1967 and from October 1967 to August 1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2005 rating action by the 
RO that denied service connection for bilateral hip 
disability and a disability evaluation in excess of 20 
percent for a lumbar spine disability.  The RO increased the 
rating for the veteran's right femur disability from 20 
percent to 30 percent disabling, effective August 25, 2004. 

In October 2008 the Veteran gave testimony at a hearing 
before the undersigned at the Waco RO.  A transcript of this 
hearing is of record and has been reviewed.  

The issues of entitlement to increased ratings for right 
femur and lumbar spine disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D. 
C.


FINDINGS OF FACT

1.  The Veteran has a left hip strain that is reasonably due 
to his service connected residuals of a fracture of the 
right femur.  
2.  The Veteran has degenerative joint disease of the right 
hip that is reasonably due to his service connected 
residuals of a fracture of the right femur.


CONCLUSIONS OF LAW

1.  The Veteran's left hip strain is proximately due to or 
the result of service-connected residuals of a fracture of 
the right femur. 38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310(a) 
(2008).  

2.  The Veteran's degenerative joint disease of the right 
hip is proximately due to or the result of service-connected 
residuals of a fracture of the right femur. 38 U.S.C.A. §§  
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§  3.303, 3.310(a) (2008).  


        REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5126 (West 2002 & Supp. 2008), and implemented 
in part at 38 C.F.R. §§  3.102, 3.156, 3.159, and 3.326 
(2008), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate claims for benefits.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided preadjudication VCAA notice by letters dated 
in October 2004 and May 2008.  The notice included the types 
of evidence needed to substantiate the claims of secondary 
service connection, that is: evidence of current disability 
that is caused or aggravated by service connected disability.   

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  The May 2008 VCAA letter included the provisions 
for the effective date of the claims and for the degree of 
disability assignable as required by Dingess v. Nicholson, 
supra. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); and Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated. 




Factual Background

The Veteran's claims folder has been rebuilt.  Service 
treatment records are unavailable.  

VA clinical records reflect occasional treatment during the 
1990's and 2000's for hip pain frequently associated with 
back pain.  An X-ray study of the right hip performed in 
November 1992 showed well preserved joint space and articular 
surface.

On VA orthopedic examination in October 2005 the Veteran 
complained of bilateral hip pain.  The Veteran gave a history 
of a right hip fracture during the 1960s and he said that he 
had worsening pain in the right hip ad the left hip over the 
years.  During the examination he was noted to have an 
antalgic gait and a discrepancy in leg length.  After 
evaluation the diagnoses included left hip strain.  The 
examiner opined that the left hip disability was more likely 
than not a result of the leg length discrepancy which in turn 
was related to his right femur fracture. 

During a July 2007 VA orthopedic examination, the Veteran 
complained of pain in the right hip on motion which he 
attributed to a fracture of the right femur and consequent 
shortening of the right leg.  After evaluation, the diagnosis 
was fracture of the right femur with subsequent development 
of short leg syndrome, facet degenerative joint disease of 
the lumbar spine with synovial cyst causing radiculopathy to 
the right leg and early degenerative joint disease of the 
right hip. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R. § 3.310(a). Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  38 
C.F.R.§ 3.310(a) was recently amended to conform with Allen.

Legal Analysis

The service treatment records have been lost, but the Board 
notes that the record contains no findings or complaints of 
any hip pathology until the 1990s, more than 20 years post 
service discharge.  It is not contended otherwise.   

The Veteran argues, however, that he currently  has 
disability in each hip as a result of his service connected 
residuals of a right femur fracture and consequent shortening 
of the right leg. The reports of the VA examinations 
conducted in October 2005 and July 2007, essentially support 
this assertion of a nexus between the service-connected 
residuals of a right femur fracture and disabilities 
affecting each hip.  In October 2005 the VA examining 
physician opined that the Veteran has chronic left hip strain 
due to shortening of his right leg caused by his fractured 
femur. Following the July 2007 examination the VA examiner 
opined that the Veteran had early degenerative joint disease 
of the right hip due to shortening of his right leg caused by 
his fractured femur. There are no opinions of record to the 
contrary.  Consequently, service connection for left hip 
strain and degenerative changes of the right hip on a 
secondary basis is warranted.  


ORDER

Service connection for a left hip disability is granted.

Service connection for a right hip disability is granted.


REMAND

At his recent hearing the Veteran indicated that he was 
receiving ongoing treatment for his low back and right leg 
disabilities at VA medical facilities, but no clinical 
records reflecting treatment at VA facilities since March 16, 
2007 are in the claims folder.  The RO should make an effort 
to obtain these records. Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (indicating that federal records are considered 
part of the record on appeal since they are constructively 
within VA's possession).

In addition the veteran has reported receiving treatment for 
his low back and right leg disabilities from a private 
orthopedist but, aside from an August 2008 MRI report, no 
clinical records reflecting this treatment are currently of 
record.  Under the VCAA, VA is also obliged to obtain these 
records, if available.  

Accordingly, the case is REMANDED for the following action:

1.	 The RO should obtain copies of all 
clinical records reflecting treatment 
at the VA outpatient clinic in Cedar 
Park Texas and the VA outpatient clinic 
in Austin Texas in the past 2 years.  
All records obtained should be 
associated with the claims folder.  

2.	After obtaining any necessary 
authorizations, the RO should contact 
Kenneth Bunch, M.D., Suite G201, 5656 
Bee Caves Road, in Austin Texas, and 
request copies of all clinical records 
reflecting the Veteran's reported 
treatment from this physician for low 
back and right leg disabilities.  All 
records obtained should be associated 
with the claims folder.  Should no 
records be available, this should be so 
documented.

3.	Then, the RO should readjudicate the 
veteran's claims for increased ratings 
for his low back and right leg 
disabilities.  If these benefits are 
not resolved to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


